BROADDUS, P. J.
Plaintiff’s suit is to recover damages alleged to have been sustained as the result of defendant’s negligence. On the 2nd day of July, 1903, *554plaintiff with other laborers in the employ of the defendant was engaged at work on defendant’s track within its switch limits near the station house in the town of Blackburn. Main street runs north and south through the town and defendant’s station house is situated on the west side thereof. Defendant has three tracks south of its depot, which intersect said street. One of these is the main, one a passing, and the other a switch track. On the occasion in question, a freight train from the west pulled onto the passing track to await a westbound passenger train, which was behind schedule time. It stopped west of said street. While it was stationary, the plaintiff, who was under the supervision of a foreman and who was engaged at work on the passing track west of said street, continued his labor of tamping material under the end of the ties until he got up near the engine of the freight train, and, while he was so engaged, the passenger train approached from the east. When it arrived at about opposite the freight engine, the engineer started up his train, which had the effect of throwing-off steam against plaintiff, who stepped backward until he was near the main track, when he was struck by the engine of the passenger train and injured.
It was shown that the distance between the passing track and the main track was six feet and eleven inches.
There was evidence tending to show that the passenger train neither sounded the whistle, nor rang the bell; that its speed was about twelve miles an hour; that such speed was in excess of the rate prescribed by an ordinance of the town; and that plaintiff did not know that the said train was late, as he had no timepiece, although he knew when it was scheduled to arrive. The ordinance regulating the speed of train within the town limits was excluded by the court. Other evidence pertaining to the issues raised will be noted in the progress of this opinion. The court sustained a demurrer to plaintiff’s case as made by his evidence, from which action of the court he appealed.
*555The plaintiff seeks to recover upon the following allegations, to-wit: The act of defendant in stopping its freight train at the place where plaintiff was engaged in his work; the failure of the engineer in charge of the west-hound passenger train to ring the bell or sound the whistle in approaching the crossing of Main street; in approaching the station within the limits of the town in excess of the rate of speed prescribed by ordinance, and the act of the engineer in suddenly ringing the bell and starting the engine in motion, and discharging hot steam against plaintiff’s person.
The passing track, upon which the freight train entered, was 1,430 feet in length, of which 930 feet laid on the west side of said Main street, and upon which part the freight train was standing when the passenger train approached the station. It is contended that it Avas the duty of the engineer to have carried his train across Main street before stopping so as to be away from where plaintiff was engaged at work and that his failure to do so'was negligence. It is true that had the engineer placed his train on the east side of the street, the injury to the plaintiff would not haim occurred, but we fail to see that there was any negligence in his so doing. From aught that appears in the record, it was a proper act, and it does not appear to have been the approximate cause of plaintiff’s injury. It is not reasonable to suppose that the engineer anticipated under the circumstances that plaintiff would be endangered thereby.
We cannot see that the failure of the engineer of the west-bound passenger train to ring the bell or sound the whistle has any bearing on the question of negligence, as the plaintiff was not on the track at the crossing of Main street. It is therefore useless to discuss the question raised hy defendant that it owed no duty to plaintiff, he being in its employ, to give the statutory warning to the approach of said street crossing; nor do we perceive that the rate of speed the passenger train was going at the time caused plaintiff’s injuries. *556Whether said train was going slow or fast, the injury would have been inflicted. It was the act of the plaintiff stepping backward against a moving train that brought him in contact with it, and not its rate of speed that caused the injury.
The only and real question for consideration is whether the sudden starting of the freight engine and the escape of steam thereby against the person of plaintiff, while he was engaged at work at the end of the ties nearby, was such an act of negligence as entitled the plaintiff to recover. The plaintiff was a man twenty-nine years of age and had had several months’ experience as a workman in a section gang on defendant’s railroad tracks. His testimony was that, while the freight engine was stationary, he was working on the track near the engine; that, when the engineer rang the bell and started the engine, he stepped back to be out of the way; that at the time he started to step back he was within eight inches of the locomotive, using his pick; that the engine was discharging steam all the time it was stationary, but, when it started, the steam was discharged from the cylinder cocks with such terrific force that it encircled him, and that in stepping back the second time to get away from the hot steam he came in contact with the moving passenger train and was injured. He also stated that the ringing of the bell and the starting of the train were simultaneous. Plaintiff testified that he did not see the approaching train, and heard no ringing of the bell or sound of the whistle.
The defendant contends that the plaintiff in stepping so close to the main track as to be within reach of the passing train without looking was the approximate cause of his injury, and therefore precluded his right to recover.
In a recent case, the Supreme Court holds that, “Where a section hand voluntarily puts himself in a dangerous position on the track at a time and place when and where he has no right to be, and when he must know *557that the railroad company does not require or anticipate his presence there, the injuries received are the result of his own lack of common prudence.” [Evans v. Railroad, 178 Mo. 508.] “If the law exacts of a traveler upon the .highway the duty of looking and listening, a fortiori it demands of an employee, familiar with the uses and dangers of a switch yard, that he look before he steps upon a track, upon which his daily experience teaches him a train, or an engine, may pass at any moment.” [Loring v. Railroad, 128 Mo. 359.] If the foregoing rules should be applied to this case, the plaintiff was not entitled to recover, but, as plaintiff stated that he did not have time to look before he got near enough to the main track to be struck, perhaps the rule should not be applied, if his statement to that effect should be worthy of credit. As the rapidity of sight is incalculably greater than that of action, his statement in that respect has no probative force.
But passing that by, in what particular can the defendant be charged with negligence? The defendant’s engineer in ringing the bell and starting the engine, as shown, was not guilty of negligence. It was not shown in so doing that he acted contrary to usual custom. And it is reasonable to suppose that, when the engine started, there was an increased discharge of steam.- But it is insisted that it was negligence on the part of the defendant because it was discharged against plaintiff so as to scald his legs. In other words, that the engineer should, have been on the lookout for plaintiff and prevented the occurrence. But we think not. The plaintiff was not on the track in front of his engine and he had the right to assume that plaintiff was free from danger so far as his train was concerned. It is not shown that he caused the steam to be discharged against the plaintiff or that he could have prevented it, had he known that plaintiff was within its reach, as it escaped automatically when the engine was in motion. As the engineer could not have anticipated that plaintiff would place himself *558in peril, or that he was actually in peril, in time to have averted the danger, negligence is not to be imputed to the defendant. [Evans v. Railroad, supra.]
The action of the court in sustaining defendant’s demurrer to the evidence was proper. Affirmed.
All concur.